DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020, 06/28/2021, 07/16/2021, and 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/05/2020.  These drawings are accepted.

Allowable Subject Matter
Claims 2-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a light-emitting device in claim 2, particularly in combination with a layout 
Yamazaki et al. (US 2012/0217515 A1, Figs. 1A-2B and related text) and Park (US 2005/0140306 A1, Figs. 5-6 and related text), as the closest prior arts of record, teach the claimed light-emitting device having a pixel, comprising, but not limited to: a first transistor, a second transistor, a light-emitting element, a first to fourth conductive film, and a bent-shape semiconductor film (For example, Yamazaki et al. teaching a pixel 630 comprising: a transistor 611 as the claimed first transistor, a transistor 612 as the claimed second transistor, a light-emitting element 618 as the claimed light-emitting element, a gate 650 of the transistor 612, a source electrode or a drain electrode of the transistor 612, a current-supplying line 644, and a source electrode or a drain electrode of the transistor 611 as the claimed first to forth conductive film, and a bent-shape semiconductor layer 647 as the claimed bent-shape semiconductor layer, respectively).  However, Yamazaki et al. and Park do not disclose additional limitation of the layout configuration of the pixel for the second conductive film, the third conductive film, and the fourth conductive film as discussed above in combination.  Claims 3-5 are allowed with the similar reason for allowance of claim 2 as discussed above.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829